DETAILED ACTION
This office action is responsive to application 17/081,398 filed on October 27, 2020.  Claims 1-8 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10/27/20 and 6/15/21 were received and have been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the closest prior art, Lammers et al. (US 2010/0020242) teaches a color correction device (gamut mapping system, figure 3, paragraph 0038) used for an image capturing device (“camera”, paragraph 0002), the color correction device comprising: 
	a linear matrix circuit (color gamut mapping unit, 20, figures 1, 3 and 13) configured to generate a second R signal (Ro, figure 13), a second G signal (Go, figure 00, K01, K02), fourth to sixth correction coefficients (K10, K11, K12), and seventh to ninth correction coefficients (K20, K21, K22) on a first R signal (Ri), a first G signal (Gi), and a first B signal (Bi) that are generated by the image capturing device (“camera”, paragraph 0002) capturing an image of a subject (see paragraphs 0078 and 0079).
	Lammers et al. teaches that the correction coefficients are close to a unity matrix, with diagonal coefficients being close to 1 and the other coefficients being close to 0 (see paragraph 0078).
	However, the prior art of record does not teach nor reasonably suggest, as a whole, an R coefficient corrector configured to perform correction so that the first correction coefficient to be multiplied by the first R signal is caused to be close to 1, and the second and third correction coefficients to be respectively multiplied by the first G signal and the first B signal are caused to be close to 0, as a first difference value obtained by subtracting the first G signal from the first B signal increases, when the first difference value exceeds a first threshold, in combination with the other elements recited in claim 1.

	Claims 2-8 are allowed as depending from an allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chiba et al. (US 7,742,081) teaches using different linear matrix coefficients depending upon whether enhanced color reproduction or a greater signal to noise ratio is desired (see column 7, lines 1-38).
Mizukura et al. (US 2008/0225135) teaches adapting linear matrix coefficients according to a luminance level (see paragraphs 0117-0127).
Yabe (US 2007/0070216) teaches using different linear matrix coefficients depending upon whether enhanced color reproduction or a greater signal to noise ratio is desired (see paragraphs 0039-0045).
Cote et al. (US 2015/0296193) teaches enhancing a red component by setting a red color correction coefficient to be greater than 1 (paragraph 0875).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696